                                          Case 5:20-cv-01752-BLF Document 17 Filed 01/07/21 Page 1 of 28




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     JERIT DEVON AARON,                                 Case No. 20-cv-01752-BLF
                                   8                    Plaintiff,
                                                                                            ORDER DENYING PETITION FOR
                                   9             v.                                         WRIT OF HABEAS CORPUS AND
                                                                                            DENYING REQUEST FOR
                                  10     JOSIE GASTELO,                                     EVIDENTIARY HEARING
                                  11                    Defendant.                          [Re: ECF 1]
                                  12
Northern District of California
 United States District Court




                                              Petitioner Jerit Devon Aaron is currently in the custody of Josie Gastelo, warden at
                                  13

                                  14   California Men’s Colony State Prison in San Luis Obispo, California. In 2015, Aaron was

                                  15   convicted of first degree burglary (Cal. Pen. Code §§ 459, 460), assault with intent to commit rape

                                  16   (§ 220, subd. (b)), forcible oral copulation (§ 288a, subd. (c)(2)(A)), two counts of dissuading a
                                  17
                                       witness (§ 136.1, subd. (c)(1)), attempted first degree burglary (§§ 459, 460, subd. (a), 664),
                                  18
                                       robbery (§§ 211, 212.5), assault by force likely to produce great bodily injury (§ 245, subd.
                                  19
                                       (a)(4)), and elder abuse (§ 368). ECF 1 at ¶ 1; ECF 15, Exh. 1.6 at 273. He was sentenced to
                                  20
                                       twenty-five years to life in prison, plus seven years and eight months. ECF 1 at ¶ 2; ECF 15. Exh.
                                  21

                                  22   1.6 at 274. Aaron has since unsuccessfully pursued direct review in California state court. ECF 1

                                  23   at ¶¶ 3–5; ECF 15, Exhs. 7 (Court of Appeal), 9 (Supreme Court). This matter now comes before
                                  24   the Court on a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254(d). ECF 1. Having
                                  25
                                       considered the parties’ submissions, the record in the case, and the applicable law, the Court
                                  26
                                       DENIES the petition and the accompanying request for an evidentiary hearing.
                                  27

                                  28
                                          Case 5:20-cv-01752-BLF Document 17 Filed 01/07/21 Page 2 of 28




                                         I.   BACKGROUND
                                   1

                                   2          Aaron’s convictions stemmed from three incidents on two different dates. The following

                                   3   facts, presumed to be correct under 28 U.S.C. § 2254(e), are excerpted from the Court of Appeal

                                   4   of California's decision. See Brown v. Horell, 644 F.3d 969, 972 (9th Cir. 2011)
                                   5
                                              A. Assault and Robbery—December 2013 (“robbery”)
                                   6
                                              On December 17, 2013, 74-year-old Everildo Argueta was exiting the
                                   7          bathroom of a park near Antioch. Aaron walked up to him and punched him
                                              in the face and then in the stomach. Argueta was knocked to the ground where
                                   8          he hit his head on the pavement. Aaron searched through Argueta’s pockets,
                                              took $50 from him, and left. Argueta had never met Aaron and had no idea
                                   9
                                              why Aaron attacked him.
                                  10
                                              Meanwhile, Norman Cruz and Armando Cardona were driving by the park
                                  11          and witnessed the crime. They stopped the car to help Argueta, but by the
                                              time they reached him, Aaron was gone. Cruz and Cardona helped Argueta,
                                  12          the three of them entered the car, and circled the block, looking for Aaron.
Northern District of California
 United States District Court




                                              Cruz called the police, then got out of the car and began looking for Aaron.
                                  13
                                              He briefly spotted him coming out of a liquor store, but lost sight of him as
                                  14          they attempted to treat Argueta’s cuts and abrasions in the bathroom of the
                                              liquor store. Cruz told the store manager not to let Argueta leave, and Cruz
                                  15          resumed his search for Aaron.
                                  16          Cruz eventually saw Aaron and approached him aggressively. When Cruz
                                  17          asked Aaron why he did that to the “old man,” Aaron proclaimed, “this is my
                                              neighborhood.” Aaron asked Cruz if Cruz was also from the neighborhood
                                  18          and challengingly said, “What’s up?” When Cruz said he was also from the
                                              neighborhood, Aaron punched Cruz in the face. Aaron took off running with
                                  19          Cruz in pursuit, but Cruz tripped, hitting his head and elbow on the pavement.
                                              In the meantime, others had joined the chase. They caught up with Aaron,
                                  20          brought him to the ground, and restrained him with zip ties until the police
                                  21          arrived.

                                  22          B. Attempted First Degree Burglary—April 2014 (“attempted burglary”)

                                  23          At approximately 8 a.m. on April 13, 2014, Gina Brindley was at home
                                              sleeping with her young daughter and niece. Someone rang the doorbell, then
                                  24          began banging on the door of her outer security gate. As Brindley left her bed
                                  25          to go to the door, she heard someone on the other side trying to turn the locked
                                              door handle to open the security door. She heard the person—whom she later
                                  26          identified as Aaron—say, “let me in.” Aaron also stated something like, “I’m
                                              trying to switch,” or “I’m trying to swish.” Brindley opened the inner door
                                  27          and told Aaron, “You have the wrong house.” Brindley closed the door, and
                                              Aaron left. She testified she was able to observe him face to face for
                                  28
                                              approximately two minutes.
                                                                                        2
                                          Case 5:20-cv-01752-BLF Document 17 Filed 01/07/21 Page 3 of 28




                                   1          Brindley called the police and took the children to her sister’s house. As she
                                   2          returned home, she saw Aaron, standing outside his car in the parking lot of
                                              a Burger King. She saw him walk toward a nearby Ramada Inn, then lost
                                   3          sight of him. She called police and provided a description of Aaron. The time
                                              was approximately 9:30 a.m.
                                   4
                                              C. Sexual Assault of Jane Doe—April 2014 (“sex crime”)
                                   5

                                   6          Soon after Brindley saw Aaron walk toward the Ramada Inn, Jane Doe, a 34-
                                              year-old housekeeping supervisor at the hotel, was going to the building’s
                                   7          laundry room to pick up curtains that had been washed. The room was
                                              normally locked and not accessible to the public or to hotel guests, but it was
                                   8          used to do the laundry from the guest rooms of the 60 to 100 guests who
                                              stayed at the hotel nightly.
                                   9

                                  10          As Doe entered the laundry room and turned to pick up the curtains, Aaron
                                              came out from behind the boiler. He closed and locked the laundry room door
                                  11          and then approached Doe. When she pushed him to get out, he pushed back,
                                              knocking the five-months pregnant Doe to the ground. Aaron dragged her by
                                  12          the hair, then proceeded to take off his pants, and demanded she take hers off
Northern District of California
 United States District Court




                                              as well. When she refused, Aaron attempted to force his penis into her mouth,
                                  13
                                              but Doe refused to open
                                  14          her mouth.

                                  15          Doe attempted to call 911 on her cell phone, but Aaron grabbed the phone
                                              out of her hands and threw it across the room. Aaron raised his fist as if to
                                  16          strike her belly and said, “No police. No police.” He forced his penis into her
                                  17          mouth for five to ten minutes. He ultimately ejaculated on her uniform. He
                                              then ran from the room. Doe left the room and approached a colleague who
                                  18          called 911 for her. The 911 call was played for the jury, and Doe also testified.
                                              She was panicked at trial and had difficulty looking at Aaron in the
                                  19          courtroom. The whitish stain on Doe’s top was tested, and the DNA matched
                                              Aaron’s.
                                  20

                                  21          Meanwhile, Brindley was still outside the Ramada Inn and spotted Aaron
                                              exiting the Ramada Inn about 45 minutes after his initial entrance. Brindley
                                  22          called the police again, who responded immediately. After police detained
                                              Aaron, Brindley identified Aaron while he was sitting in the officer’s patrol
                                  23          car.
                                  24   ECF 15, Exh. 7 at 2–4.
                                  25
                                        II.   LEGAL STANDARD
                                  26
                                              A federal court may entertain a habeas petition from a state prisoner “only on the ground
                                  27
                                       that he is in custody in violation of the Constitution or laws or treaties of the United States.” 28
                                  28
                                                                                          3
                                          Case 5:20-cv-01752-BLF Document 17 Filed 01/07/21 Page 4 of 28




                                       U.S.C. § 2254(a). Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), a district
                                   1

                                   2   court may not grant habeas relief unless the state court’s adjudication of the claim “(1) resulted in

                                   3   a decision that was contrary to, or involved an unreasonable application of, clearly established

                                   4   Federal law, as determined by the Supreme Court of the United States; or (2) resulted in a decision
                                   5
                                       that was based on an unreasonable determination of the facts in light of the evidence presented in
                                   6
                                       the State court proceeding.” Id. § 2254(d); see Williams v. Taylor, 529 U.S. 362, 412 (2000). In
                                   7
                                       addition, the federal habeas court must presume correct any determination of a factual issue made
                                   8
                                       by a state court unless the petitioner rebuts the presumption of correctness by clear and convincing
                                   9

                                  10   evidence. 28 U.S.C. § 2254(e)(1); Kirkpatrick v. Chappell, 926 F.3d 1157, 1170 (9th Cir. 2019).

                                  11   When there is no reasoned opinion from the highest state court to consider the petitioner’s claims,
                                  12   the court looks to the last reasoned opinion of the highest court to analyze whether the state
Northern District of California
 United States District Court




                                  13
                                       judgment was erroneous under the standard of § 2254(d). Ylst v. Nunnemaker, 501 U.S. 797, 801–
                                  14
                                       06 (1991).
                                  15
                                              The U.S. Supreme Court has made clear that § 2254(d)(1) consists of two distinct clauses.
                                  16

                                  17   “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state court arrives

                                  18   at a conclusion opposite to that reached by [the U.S. Supreme Court] on a question of law or if the

                                  19   state court decides a case differently than th[e] Court has on a set of materially indistinguishable
                                  20   facts.” Williams, 529 U.S. at 412–13. “Under the ‘unreasonable application’ clause, a federal
                                  21
                                       habeas court may grant the writ if the state court identifies the correct governing legal principle
                                  22
                                       from this Court’s decisions but unreasonably applies that principle to the facts of the prisoner's
                                  23
                                       case.” Williams, 529 U.S. at 413. It is important, however, that a federal court not issue the writ
                                  24

                                  25   “simply because that court concludes in its independent judgment that the relevant state-court

                                  26   decision applied clearly established federal law erroneously or incorrectly.” Id. at 411. The

                                  27   pertinent question is whether the state court’s application of clearly established federal law was
                                  28
                                       “objectively unreasonable.” Id. at 409.
                                                                                         4
                                          Case 5:20-cv-01752-BLF Document 17 Filed 01/07/21 Page 5 of 28




                                                 For the purposes of both clauses, “clearly established Federal law” consists of Supreme
                                   1

                                   2   Court holdings (not dicta) existing at the time of the relevant state court decision, because only the

                                   3   Supreme Court’s holdings are binding on the state courts. See Williams, 529 U.S. at 412. Circuit

                                   4   law may nevertheless be “persuasive authority” for purposes of determining whether a state court
                                   5
                                       decision is an unreasonable application of Supreme Court precedent. Clark v. Murphy, 331 F.3d
                                   6
                                       1062, 1069 (9th Cir. 2003), overruled on other grounds by Lockyer v. Andrade, 538 U.S. 63
                                   7
                                       (2003).
                                   8
                                                 As apparent from the foregoing, the AEDPA sets forth a highly deferential standard for
                                   9

                                  10   evaluating state court rulings: It requires a state prisoner to “show that the state court’s ruling on

                                  11   the claim being presented in federal court was so lacking in justification that there was an error
                                  12   well understood and comprehended in existing law beyond any possibility for fair-minded
Northern District of California
 United States District Court




                                  13
                                       disagreement.” Harrington v. Richter, 562 U.S. 86, 103 (2011).
                                  14
                                                 Moreover, even if a petitioner establishes a constitutional violation under the relevant
                                  15
                                       standard, that is only the first hurdle the petitioner must clear. “[H]abeas petitioners ‘are not
                                  16

                                  17   entitled to habeas relief based on trial error unless they can establish that it resulted in ‘actual

                                  18   prejudice.’” Davis v. Ayala, 135 S. Ct. 2187, 2197 (2015) (quoting Brecht v. Abrahamson, 507

                                  19   U.S. 619, 637 (1993)). “Under this test, relief is proper only if the federal court has grave doubt
                                  20   about whether a trial error of federal law had substantial and injurious effect or influence in
                                  21
                                       determining the jury’s verdict.” Id. at 2197–98 (internal quotations omitted).
                                  22
                                                 With these principles in mind regarding the standard and limited scope of review in which
                                  23
                                       this Court may engage in federal habeas proceedings, the Court addresses Petitioner’s claims.
                                  24

                                  25   III.      DISCUSSION

                                  26             In his petition, Aaron asserts the following claims for relief:

                                  27

                                  28
                                                                                            5
                                          Case 5:20-cv-01752-BLF Document 17 Filed 01/07/21 Page 6 of 28




                                              1. Aaron was denied his Fifth and Fourteenth Amendment right to due process because
                                   1

                                   2              insufficient evidence supported Aaron’s convictions for first degree burglary,

                                   3              attempted first degree burglary, and dissuading a witness. ECF 1 at 33.

                                   4          2. Aaron was denied his Fourteenth Amendment right to due process because his cases
                                   5
                                                  were improperly consolidated. ECF 1 at 41.
                                   6
                                              3. Aaron was denied his Fourteenth Amendment right to due process because of the
                                   7
                                                  cumulative effect of multiple constitutional errors. ECF 1 at 29.
                                   8
                                              The Court addresses these claims seriatim. As to each, the Court considers whether there
                                   9

                                  10   has been a constitutional violation and if so, whether any error was harmless. There is no dispute

                                  11   that the California Court of Appeal’s decision on direct appeal is the “last explained state-court
                                  12   judgment.” Ylst, 501 U.S. at 801–06. Accordingly, the Court reviews that decision.
Northern District of California
 United States District Court




                                  13
                                          A. Claim 1: Insufficient Evidence
                                  14
                                              At the close of the State’s case, Aaron moved for acquittal on first degree burglary,
                                  15
                                       attempted first degree burglary, and dissuading a witness charges under Cal. Pen. Code § 1118.1.
                                  16

                                  17   ECF 1 at 34; ECF 15–17 at 11–12. Under § 1118.1, the trial court considers “whether from the

                                  18   evidence, including all reasonable inferences to be drawn therefrom, there is any substantial

                                  19   evidence of the existence of each element of the offense charged.” People v. Stevens, 41 Cal.4th
                                  20   182, 200 (2007); see ECF 15–17 at 11. The trial court denied the motion and the Court of Appeal
                                  21
                                       upheld its decision. ECF 15–17 at 11–19. Aaron contends that the trial court erroneously denied
                                  22
                                       the motion in violation of his Fifth and Fourteenth Amendment constitutional rights. ECF 1 at 34
                                  23
                                       (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)).
                                  24

                                  25          The Due Process Clause “protects the accused against conviction except upon proof

                                  26   beyond a reasonable doubt of every fact necessary to constitute the crime with which he is

                                  27   charged.” In re Winship, 397 U.S. 358, 364 (1970). A state prisoner who alleges that the evidence
                                  28
                                       in support of his state conviction cannot be fairly characterized as sufficient to have led a rational
                                                                                          6
                                          Case 5:20-cv-01752-BLF Document 17 Filed 01/07/21 Page 7 of 28




                                       trier of fact to find guilt beyond a reasonable doubt therefore states a constitutional claim, see
                                   1

                                   2   Jackson, 443 U.S. at 321, which, if proven, entitles him to federal habeas relief, see id. at 324.

                                   3          The Supreme Court has emphasized that “Jackson claims face a high bar in federal habeas

                                   4   proceedings....” Coleman v. Johnson, 566 U.S. 650, 651 (2012) (per curiam) (finding that the
                                   5
                                       Third Circuit “unduly impinged on the jury's role as factfinder” and failed to apply the deferential
                                   6
                                       standard of Jackson when it engaged in “fine-grained factual parsing” to find that the evidence
                                   7
                                       was insufficient to support petitioner's conviction). A federal court reviewing collaterally a state
                                   8
                                       court conviction does not determine whether it is satisfied that the evidence established guilt
                                   9

                                  10   beyond a reasonable doubt. Payne v. Borg, 982 F.2d 335, 338 (9th Cir. 1992), cert. denied, 510

                                  11   U.S. 843 (1993); see, e.g., Coleman, 566 U.S. at 656 (“the only question under Jackson is whether
                                  12   [the jury's finding of guilt] was so insupportable as to fall below the threshold of bare rationality”).
Northern District of California
 United States District Court




                                  13
                                       The federal court “determines only whether, ‘after viewing the evidence in the light most
                                  14
                                       favorable to the prosecution, any rational trier of fact could have found the essential elements of
                                  15
                                       the crime beyond a reasonable doubt.’” Payne, 982 F.2d at 338 (quoting Jackson, 443 U.S. at
                                  16

                                  17   319). Only if no rational trier of fact could have found proof of guilt beyond a reasonable doubt,

                                  18   has there been a due process violation. Jackson, 443 U.S. at 324; Payne, 982 F.2d at 338; Miller v.

                                  19   Stagner, 757 F.2d 988, 992–93 (9th Cir.), amended, 768 F.2d 1090 (9th Cir. 1985), cert. denied,
                                  20   475 U.S. 1048, and cert. denied, 475 U.S. 1049 (1986); Bashor v. Risley, 730 F.2d 1228, 1239
                                  21
                                       (9th Cir.), cert. denied, 469 U.S. 838 (1984).
                                  22
                                              In sum, sufficiency claims on federal habeas review are subject to a “twice-deferential
                                  23
                                       standard.” Parker v. Matthews, 567 U.S. 37, 43 (2012) (per curiam). First, relief must be denied if,
                                  24

                                  25   viewing the evidence in the light most favorable to the prosecution, there was evidence on which

                                  26   “any rational trier of fact could have found the essential elements of the crime beyond a reasonable

                                  27   doubt.” Id. (quoting Jackson, 443 U.S. at 324). Second, a state court decision denying a
                                  28
                                       sufficiency challenge may not be overturned on federal habeas unless the decision was
                                                                                       7
                                          Case 5:20-cv-01752-BLF Document 17 Filed 01/07/21 Page 8 of 28




                                       “objectively unreasonable.” Id. (quoting Cavazos v. Smith, 565 S.Ct. 1, 2 (2011)).
                                   1

                                   2          i.      First Degree Burglary

                                   3          Aaron first contends that the state court unreasonably found the evidence sufficient to

                                   4   support the burglary of the Ramada Inn laundry room where he sexually assaulted Jane Doe. ECF
                                   5
                                       1 at 35–36. He specifically notes that it was error for the jury, the magistrate judge, the trial court,
                                   6
                                       and the Court of Appeal to conclude that “the laundry room was ‘inhabited’ for purposes of the
                                   7
                                       first degree burglary statute.” ECF 1 at 35–36.
                                   8
                                              The Court of Appeal first summarized Cal. Pen. Code § 459:
                                   9

                                  10          Section 459 reads in pertinent part, “Every person who enters any house,
                                              room, apartment, tenement, shop, warehouse, store, mill, barn, stable,
                                  11          outhouse or other building, tent, vessel . . . with intent to commit grand or
                                              petit larceny or any felony is guilty of burglary.” Section 460 reads in relevant
                                  12          part: “(a) Every burglary of an inhabited dwelling house, vessel, . . . ,
Northern District of California
 United States District Court




                                              which is inhabited and designed for habitation, floating home, . . . or
                                  13
                                              trailer coach, . . . or the inhabited portion of any other building, is
                                  14          burglary of the first degree. [¶] (b) All other kinds of burglary are of the
                                              second degree.” For purposes of determining whether burglary is of the first
                                  15          degree, “ ‘inhabited’ means currently being used for dwelling purposes,
                                              whether occupied or not.” (§ 459.)
                                  16

                                  17   ECF 15–17 at 12 (emphasis added). It then concluded a laundry facility could be an inhabited
                                       dwelling:
                                  18
                                              A laundry facility can be an inhabited dwelling. (People v. Woods (1998) 65
                                  19          Cal.App.4th 345, 349 (Woods).) In Woods, defendant was convicted of first
                                              degree burglary for breaking into an apartment complex’s laundry room. (Id.
                                  20          at p. 347.) Like Aaron in this case, defendant in Woods argued that a
                                  21          commercial laundry facility was not an inhabited dwelling because it was
                                              not an “integral part” of any of the individual dwelling units in the
                                  22          apartment complex. (Id. at p. 349.) The court disagreed, stating the
                                              laundry room was a place where the tenants of the building would come
                                  23          and do their household chores and because of this, the court had no
                                              problem deeming the room an “integral part of the complex and thus an
                                  24          inhabited dwelling.” (Ibid.) In so holding, the court determined the laundry
                                  25          room did not need to be an integral part of any individual apartment unit, so
                                              long as it was an integral part of the building in which such living units were
                                  26          housed. (Id. at pp. 348–349.)

                                  27
                                       ECF 15–17 at 13 (emphasis added). It also discussed the trial court’s application of the
                                  28
                                                                                          8
                                          Case 5:20-cv-01752-BLF Document 17 Filed 01/07/21 Page 9 of 28




                                   1   “reasonable expectation test”:

                                   2          The court also employed the “reasonable expectation test” for an inhabited
                                   3          dwelling proffered in People v. Brown (1992) 6 Cal.App.4th 1489, 1496.
                                              “‘Since one of the purposes of the burglary statute is to protect against
                                   4          unauthorized entry and the attendant danger that the occupant will react
                                              violently to the intrusion, the reasonable expectation test focuses on the
                                   5          protection the inhabitants of a structure reasonably expect. [Citations.]
                                              In situations implicating this particular purpose, the proper question is
                                   6
                                              whether the nature of a structure’s composition, is such that a reasonable
                                   7          person would expect some protection from unauthorized intrusions.’”
                                              (Woods, supra, 65 Cal.App.4th at p. 349, quoting Brown, at p. 1496.)
                                   8          Defendant asserted the tenants did not have an expectation of privacy in the
                                              laundry facility because the tenants should expect strangers in such a place.
                                   9          (Woods, at p. 349.) The Woods court quickly rejected this argument
                                              stating that defendant “ignores the fact that the ‘strangers’ a tenant
                                  10
                                              would expect to meet in the laundry room were fellow tenants doing
                                  11          laundry, not burglars. The evidence established the room was usually kept
                                              locked so that only tenants were permitted access to it. This evidence is
                                  12          sufficient to support a finding, under the reasonable expectation test, that the
Northern District of California
 United States District Court




                                              laundry room is an area where tenants would expect protection from
                                  13          unauthorized intrusions, and thus it qualifies as an inhabited dwelling.”
                                              (Ibid.)
                                  14

                                  15   ECF 15–17 at 13–14. The Court then applied Woods and the reasonable expectation test to

                                  16   conclude that the Ramada Inn laundry room qualified as an inhabited dwelling:
                                  17          Here, while the Ramada Inn is not an apartment complex and the users
                                  18          of the laundry room are employees rather than tenants, we find this to
                                              be a distinction without a real difference. First, a hotel is just like an
                                  19          apartment building. It is inhabited by numerous people; the only difference
                                              is that hotel “tenants” change more frequently. Historically and traditionally,
                                  20          hotel rooms have been included within the definition of a dwelling house
                                              (Perkins, Criminal Law (3d ed. 1982) p. 257; see People v. St. Clair (1869)
                                  21          38 Cal. 137, 138 [lodger’s room in rented house]; People v. Fleetwood (1985)
                                  22          171 Cal.App.3d 982, 986–988 [occupied hotel room is dwelling house for
                                              purposes of first degree robbery and burglary]), and even a hotel lobby has
                                  23          been considered part of an “inhabited dwelling house,” making robbery of a
                                              hotel desk clerk a first degree robbery under section 212.5. (People v. Wilson
                                  24          (1989) 209 Cal.App.3d 451, 453.)
                                  25          The Ramada Inn laundry room is a locked facility where the employees
                                  26          go to do the hotel’s laundry and cleaning tasks, like the “household
                                              chore[s]” in Woods. (Woods, supra, 65 Cal.App.4th at p. 349.) Those
                                  27          chores are done for the benefit of the hotel’s guests, just as an apartment
                                              resident might hire a housekeeper to do his or her laundry, and thus the
                                  28          laundry room is functionally interconnected with the hotel’s inhabited
                                                                                         9
                                         Case 5:20-cv-01752-BLF Document 17 Filed 01/07/21 Page 10 of 28




                                              living quarters. Finally, the Ramada Inn laundry room is contiguous to the
                                   1          building—given its location inside the hotel on the first floor—and
                                   2          interconnected with the hotel’s operations. Thus, the rationale of Woods
                                              supports the judge’s denial of the motion for acquittal of the first degree
                                   3          burglary charge relating to Doe.

                                   4          Aaron’s contention also fails the reasonable expectation test. Like the
                                              laundry facility in Woods, the Ramada Inn laundry room is kept locked
                                   5
                                              so that only employees may access it. Employees at the Ramada Inn
                                   6          expect the absence of burglars in their laundry room just as much as the
                                              tenants in Woods expected such absence in theirs. Doe would expect to
                                   7          run into other coworkers but not a strange man lunging from behind the boiler
                                              prepared to sexually assault her. Being trapped in a small locked room with
                                   8          a stranger who entered without permission made Doe more vulnerable, just
                                              as a resident victimized in his or her own living quarters is more vulnerable
                                   9
                                              and more likely to react violently upon encountering a stranger than if they
                                  10          were in a public space. (See, e.g., Woods, supra, 65 Cal.App.4th at p. 349;
                                              People v. Fleetwood, supra, 171 Cal.App.3d at p. 987.) Thus, the policy
                                  11          reasons for making residential burglary a more serious offense than
                                              commercial burglary support recognition of the laundry room as part of
                                  12          an inhabited dwelling house for purposes of section 459. Accordingly, we
Northern District of California
 United States District Court




                                              conclude the evidence was sufficient to support a first degree burglary
                                  13
                                              conviction, and the trial judge did not err in sending the charge to the jury.
                                  14
                                       ECF 15–17 at 14–15 (emphasis added).
                                  15
                                              As an initial matter, the Court notes that to the extent Aaron’s argument serves as an attack
                                  16

                                  17   of the state court’s interpretation of Cal. Pen. Code § 459, the Court rebuffs it. See 28 U.S.C. §

                                  18   2254(d) (limiting federal habeas review of state court judgments); Swarthout v. Cooke, 562 U.S.

                                  19   216, 219 (2011) (“We have stated many times that federal habeas corpus relief does not lie for
                                  20   errors of state law.” (internal quotation marks omitted)).
                                  21
                                              The question the Court focuses on is whether the state court acted unreasonably when it
                                  22
                                       rejected Aaron’s sufficiency claim during his direct appeal. Parker, 567 U.S. at 43 (citing Jackson,
                                  23
                                       443 U.S., at 319 and Cavazos, 565 U.S. at 2); see also 28 U.S.C. § 2254(d)(2). The Court of
                                  24

                                  25   Appeal reasonably rejected Aaron’s argument that the laundry room was not inhabited because it

                                  26   was locked and only accessible to staff. See ECF 1 at 35. Here, the Court of Appeal identified the

                                  27   applicable state law principles— Cal. Pen. Code § 459 and its policy intent, the reasonable
                                  28
                                       expectation test and Woods—and applied them to the evidence. Aaron does not dispute that
                                                                                    10
                                         Case 5:20-cv-01752-BLF Document 17 Filed 01/07/21 Page 11 of 28




                                       Ramada Inn workers such as Doe used the laundry room for the benefit of the hotel guests. Nor
                                   1

                                   2   does he dispute that the Ramada Inn workers had a reasonable expectation of some protection

                                   3   from unauthorized intrusions while they worked in the laundry room—particularly since the door

                                   4   was kept locked. For similar reasons, Aaron’s argument that under the Court of Appeal’s rationale,
                                   5
                                       “literally anything in a hotel could be said to be within an inhabited dwelling” fails. ECF 1 at 35.
                                   6
                                       The state court’s decision was the result of its interpretation of Cal. Pen. Code § 459—which this
                                   7
                                       Court may not review—and a reasonable determination of the facts in light of the evidence
                                   8
                                       presented in the state court proceeding.
                                   9

                                  10          ii.     Attempted First Degree Burglary

                                  11          Aaron next contends that there was insufficient evidence to support his conviction for the
                                  12   attempted burglary of Brindley’s apartment. ECF 1 at 36-39. The Court of Appeal began by
Northern District of California
 United States District Court




                                  13
                                       explaining the law of attempt under Cal. Pen. Code § 664:
                                  14
                                              “Every person who attempts to commit any crime, but fails, or is prevented
                                  15          or intercepted in its perpetration, shall be punished where no provision is
                                              made by law for the punishment of those attempts, as follows: (a) If the crime
                                  16          attempted is punishable by imprisonment in the state prison, . . . the person
                                  17          guilty of the attempt shall be punished by imprisonment in the state prison or
                                              in a county jail, respectively, for one-half the term of imprisonment
                                  18          prescribed upon a conviction of the offense attempted.” “An attempt to
                                              commit a crime requires a specific intent to commit the crime and a
                                  19          direct but ineffectual act done toward its commission. [Citation.] The act
                                              must go beyond mere preparation, and it must show that the perpetrator is
                                  20          putting his or her plan into action, but the act need not be the last proximate
                                  21          or ultimate step toward commission of the substantive crime. [Citation.]”
                                              (People v. Kipp, supra, 18 Cal.4th at p. 376.)
                                  22
                                       ECF 15–17 at 15 (emphasis added). It then discussed the meaning of “entry” within the context of
                                  23
                                       burglary:
                                  24

                                  25          In the case of burglary, “For an entry to occur, a part of the body or an
                                              instrument must penetrate the outer boundary of the building. [Citation.] ‘In
                                  26          most instances, of course, the outer boundary of a building for purposes of
                                              burglary is self-evident. Thus, in general, the roof, walls, doors, and
                                  27          windows constitute parts of a building’s outer boundary, the penetration
                                              of which is sufficient for entry.’ [Citation.]” (Magness v. Superior Court
                                  28
                                              (2012) 54 Cal.4th 270, 273–274, italics added.)
                                                                                       11
                                         Case 5:20-cv-01752-BLF Document 17 Filed 01/07/21 Page 12 of 28




                                   1   ECF 15–17 at 15–16 (emphasis added). The court went on to determine that there was sufficient
                                   2
                                       evidence to support Aaron’s conviction for attempted burglary because the record indicated Aaron
                                   3
                                       was putting his plans of burglary into action by banging on Brindley’s door, ringing her doorbell,
                                   4
                                       and attempting to open the locked door handle:
                                   5

                                   6          Although the evidence did not show a physical intrusion by Aaron, he was
                                              charged with and convicted of attempted burglary. His attempting to turn
                                   7          the door handle on a locked outer door was sufficient to constitute an
                                              attempt. Jiggling a window is enough to support an attempted burglary
                                   8          conviction (People v. Goode (2015) 243 Cal.App.4th 484, 487), and
                                              jiggling a door handle stands on the same footing.
                                   9

                                  10          There is sufficient evidence in this record to support Aaron’s conviction. The
                                              evidence shows that in the early morning, Aaron banged on the door,
                                  11          rang the doorbell multiple times, and repeatedly attempted to open the
                                              locked outer door. The evidence was sufficient to support the inference
                                  12          that had Aaron been able to turn the handle, the burglary would not only
Northern District of California
 United States District Court




                                              have been attempted but completed. Aaron was “putting his . . . plan into
                                  13
                                              action,” and thus, the trial court did not err in denying his motion for acquittal
                                  14          on the attempted first degree burglary charge. (Kipp, supra, 18 Cal.4th at p.
                                              376.)
                                  15
                                       ECF 15–17 at 16 (emphasis added). It also concluded that Aaron’s conviction for the assault of Jane
                                  16

                                  17   Doe satisfied § 459’s intent requirement:

                                  18          As explained, section 459 has a felonious-intent requirement (i.e., “with
                                              intent to commit grand or petit larceny or any felony”). Having concluded
                                  19          evidence of the completed sex crime against Doe would be admissible to
                                              prove Aaron’s intent in the attempted burglary (pursuant to section 1101,
                                  20          subdivision (b)), the jury could have inferred that Aaron’s attempted
                                  21          entry into Brindley’s apartment was accompanied by the intent to
                                              commit sexual assault, thus satisfying the felonious-intent element of
                                  22          section 459.

                                  23   ECF 15–17 at 16 (emphasis added).
                                  24          Aaron’s claim is without merit. The state court did not act unreasonably when it rejected
                                  25
                                       his sufficiency challenge. See Parker, 567 U.S. at 43 (citing Jackson, 443 U.S., at 319 and
                                  26
                                       Cavazos, 565 U.S. at 2). Aaron contends the evidence was insufficient to prove intent because his
                                  27
                                       “actions with respect to Brindley’s home [were] at least as equivocal as the defendant’s actions in
                                  28
                                                                                         12
                                         Case 5:20-cv-01752-BLF Document 17 Filed 01/07/21 Page 13 of 28




                                       Miller.” ECF 1 at 38 (citing People v. Miller, 2 Cal.2d 527, 530 (1935). In Miller, the Supreme
                                   1

                                   2   Court of California reversed defendant Charles Miller’s conviction for attempted murder because

                                   3   his conduct was too equivocal to ground attempt liability. Id. at 533. Miller had walked toward his

                                   4   rival with a rifle and stopped 180-230 yards away from him to apparently load his rifle, but never
                                   5
                                       lifted or pointed the rifle at his rival and instead walked toward and surrendered to a nearby
                                   6
                                       sheriff. Id. at 529. However, the question before the Court is not whether Aaron’s acts were as
                                   7
                                       equivocal as Miller’s, so that Aaron, too, cannot be guilty for an attempted act. Instead, the
                                   8
                                       question is whether the Court of Appeal reasonably rejected his sufficiency challenge. The answer
                                   9

                                  10   is clearly yes. Evidence shows that early in the morning, Aaron banged on the door of Brindley’s

                                  11   apartment, rang the doorbell multiple times, and repeatedly attempted to open the locked outer
                                  12   door. Aaron does not contest this evidence.
Northern District of California
 United States District Court




                                  13
                                               Aaron also argues that “there was no evidence petitioner intended to commit one of the
                                  14
                                       enumerated felonies” required by Cal. Pen. Code § 459. ECF 1 at 38. Again, the Court of Appeal
                                  15
                                       reasonably concluded that there was ample evidence supporting the jury’s verdict. And the
                                  16

                                  17   conflicting evidence at trial on which Aaron relies—Brindley’s testimony that Aaron made no

                                  18   further attempts to enter her residence or another residence and his own testimony that his actions

                                  19   underscored a desire to find a bathroom—was presented to the jury to consider in their
                                  20   deliberations. See Cavazos, 565 U.S. 1 at 2 (“it is the responsibility of the jury—not the court—to
                                  21
                                       decide what conclusions should be drawn from evidence admitted at trial”). The Court of Appeal
                                  22
                                       reasonably concluded the subsequent sexual assault of Jane Doe in the Ramada Inn laundry room
                                  23
                                       provided the jury with evidence of his intent to commit sexual assault in the attempted burglary of
                                  24

                                  25   Brindley’s apartment. ECF 15–17 at 16; see People v. Holloway (2004) 33 Cal. 4th 96, 138

                                  26   (“evidence of another sexual assault linked to the charged attack, together with the physical

                                  27   evidence surrounding the attack itself, sufficiently supported the finding of sexually assaultive
                                  28
                                       intent.”).
                                                                                        13
                                         Case 5:20-cv-01752-BLF Document 17 Filed 01/07/21 Page 14 of 28




                                              iii.    Dissuading a Witness by Force or Threats
                                   1

                                   2          Finally, Aaron contends there was insufficient evidence to support his two convictions for

                                   3   dissuading a witness with force or threats. ECF 1 at 39–30. The Court of Appeal first summarized

                                   4   Cal. Penal Code § 136.1:
                                   5
                                              Section 136.1 “defines a family of 20 related offenses.” (People v. Torres
                                   6          (2011) 198 Cal.App.4th 1131, 1137.) Subdivision (b) of section 136.1
                                              provides in relevant part: “Except as provided in subdivision (c), every person
                                   7          who attempts to prevent or dissuade another person who has been the victim
                                              of a crime or who is witness to a crime from doing any of the following is
                                   8          guilty of a public offense and shall be punished by imprisonment in a county
                                              jail for not more than one year or in the state prison: (1) Making any report
                                   9
                                              of that victimization to any peace officer or state or local law enforcement
                                  10          officer or probation or parole or correctional officer or prosecuting agency or
                                              to any judge. [¶] . . . [¶] (3) Arresting or causing or seeking the arrest of any
                                  11          person in connection with that victimization.”
                                  12          Section136.1, subdivision (c) designates a violation of either subdivision (a)
Northern District of California
 United States District Court




                                              or (b) as a felony, and provides for a higher range of punishment, when
                                  13
                                              the defendant dissuades or attempts to dissuade the witness by means of
                                  14          force or threat of violence, acts in furtherance of a conspiracy, acts for
                                              pecuniary gain, or has been previously convicted of the same offense.
                                  15          (See generally, People v. Torres, supra, 198 Cal.App.4th at p. 1138.)
                                  16
                                       ECF 15–17 at 16–17 (emphasis added). The court then discussed the evidence supporting Aaron’s
                                  17

                                  18   conviction for his actions against Cruz:

                                  19          Cruz followed Aaron out of the park, for the evident purpose of assisting in
                                              his apprehension. Although the police had been called, they were not at the
                                  20          scene of the confrontation between Aaron and Cruz. When Cruz located
                                              Aaron and confronted him as to why he had assaulted Argueta, Aaron
                                  21          responded, “What’s up,” “this is my neighborhood,” and then punched Cruz
                                  22          in the face. Cruz chased Aaron in an attempt to detain him, but Cruz fell and
                                              hit his head and his elbow before he could apprehend Aaron.
                                  23
                                              The purpose of Cruz’s actions could easily be inferred: to make sure
                                  24          Argueta’s assailant would not escape. This was further strengthened by
                                              Cruz’s act of asking the store manager to keep Argueta nearby, which shows
                                  25          that Cruz wanted to ensure Argueta would be available to identify Aaron as
                                  26          the assailant when the police arrived.

                                  27          Aaron’s later confrontation with Cruz could be construed as an attempt to
                                              dissuade him from reporting Aaron to the police. Aaron’s verbal references—
                                  28          “what’s up” and “this is my neighborhood”—could easily be interpreted as
                                                                                         14
                                         Case 5:20-cv-01752-BLF Document 17 Filed 01/07/21 Page 15 of 28




                                              efforts to intimidate Cruz from calling the police, from assisting the police in
                                   1          his identification or capture, or from testifying in the future. (People v. Lee
                                   2          (1994) 28 Cal.App.4th 1724, 1730 [“In some circles, ‘What’s up?’ is
                                              considered a challenge to fight”].) And punching Cruz in the mouth was
                                   3          blatantly intended to assist Aaron in his effort to escape apprehension and to
                                              deter Cruz from pursuing him.
                                   4
                                              It then rejected Aaron’s argument that, because Cruz contacted the police before Aaron
                                   5

                                   6   dissuaded him, § 136.1(b) did not apply:

                                   7          Aaron argues section 136.1, subdivision (b) targets only “prearrest” efforts to
                                              prevent a crime from being reported to the authorities, or to prevent an action
                                   8          from being prosecuted, citing People v. Navarro (2013) 212 Cal.App.4th
                                              1336, 1347. That restriction applies at most to subdivision (b)(1), and
                                   9
                                              contrary to Aaron’s assertion, there is no rule that precludes a conviction for
                                  10          dissuading a witness after police have already been contacted. “Subdivision
                                              (b)(2) clearly encompasses more than prearrest efforts to dissuade, inasmuch
                                  11          as it includes attempts to dissuade a victim from causing a complaint or
                                              information to be prosecuted or assisting in that prosecution.” (People v.
                                  12          Velazquez (2011) 201 Cal.App.4th 219, 233.) Here, Aaron attempted to
Northern District of California
 United States District Court




                                              prevent Cruz from assisting in his apprehension and identification as the
                                  13
                                              assailant. Thus, Aaron’s actions fell under subdivision (b)(3) of section 136.1,
                                  14          which prohibited him from hindering someone in arresting him or causing his
                                              arrest. The evidence was sufficient to sustain the dissuading charge.
                                  15
                                       ECF 15–17 at 17–18. With respect to Aaron’s conviction for his actions toward Doe, the Court
                                  16

                                  17   rejected Aaron’s reliance on People v. Leon 243 Cal.App.4th 1003 (2016) and concluded there was

                                  18   ample evidence of dissuasion:

                                  19          Aaron cites People v. Leon (2016) 243 Cal.App.4th 1003, 1027 as an instance
                                              where the Court of Appeal reduced a felony dissuading conviction to the
                                  20          lesser included offense of dissuading without force or violence. He argues
                                  21          that his act of taking the victim’s cell phone was at most sufficient to prove
                                              an attempt to dissuade the victim from reporting without force. (Id. at p.
                                  22          1027.) The portion of Leon that Aaron cites contains only the disposition of
                                              that case. The published portion of the opinion does not discuss the facts of
                                  23          the case, nor does it contain any portion of the relevant analysis pertaining to
                                              dissuading a witness (by force or otherwise). Thus, it is not authority for
                                  24          Aaron’s proposition.
                                  25
                                              More importantly, the act of throwing the phone was not the only evidence
                                  26          of dissuading. Aaron also threatened, with a raised fist, to punch Doe in the
                                              stomach if she contacted the police, thereby threatening to injure not only her,
                                  27          but her unborn child. “No police. No police,” he commanded. “He only said
                                              to me not to tell the police because if I did, he was going to hit me on my
                                  28
                                              belly.” Doe specifically confirmed she was scared for the safety of her unborn
                                                                                        15
                                         Case 5:20-cv-01752-BLF Document 17 Filed 01/07/21 Page 16 of 28




                                              baby. There was ample evidence to support the felony dissuading conviction.
                                   1

                                   2   ECF 15–17 at 18 (emphasis added).

                                   3          The state court was not unreasonable when it concluded that there was sufficient evidence

                                   4   to support both charges of dissuading a witness. See Parker, 567 U.S. at 43 (citing Jackson, 443
                                   5
                                       U.S., at 319 and Cavazos, 565 U.S. at 2).
                                   6
                                              In challenging his conviction for his actions toward Cruz, Aaron argues that “there was no
                                   7
                                       evidence to suggest that merely looking at Cruz was intended to keep Cruz from contacting the
                                   8
                                       police.” ECF 1 at 40. The Court of Appeal emphatically rejected this argument, finding that Aaron
                                   9

                                  10   verbally threatened Cruz before punching him in the face. ECF 15–17 at 17–18. (citing People v.

                                  11   Lee, 28 Cal.App.4th 1724, 1730 (1994) (“In some circles, ‘What's up?’ is considered a challenge
                                  12   to fight.”)). In light of these facts, the Court of Appeal reasonably concluded Aaron’s verbal
Northern District of California
 United States District Court




                                  13
                                       threats “could easily be interpreted as efforts to intimidate Cruz” from calling or otherwise
                                  14
                                       assisting the police in his capture and Aaron’s physical assault of Cruz “blatantly” was intended to
                                  15
                                       prevent Cruz from pursing Aaron. ECF 15–17 at 18.
                                  16

                                  17          Aaron also doubled down on his argument that Cal. Pen. Code § 136.1(b) is limited to

                                  18   preventing prearrest conduct. ECF 1 at 39. The Court of Appeal disagreed, concluding that Cal.

                                  19   Pen. Code § 136.1(b) embraces conduct that occurs after the police have been contacted. ECF 15–
                                  20   17 at 18. This Court, again, stresses that it is not within its mandate to review the state court’s
                                  21
                                       interpretation of its own law. See 28 U.S.C. § 2254(d) (limiting federal habeas review of state
                                  22
                                       court judgments). The Court of Appeal reasonably concluded sufficient evidence supported
                                  23
                                       Aaron’s conviction under Cal. Pen. Code § 136.1(b).
                                  24

                                  25          In challenging his conviction for his actions toward Doe, Aaron argues that the Court

                                  26   “could conclude that the evidence was insufficient to support a conviction for attempting to

                                  27   dissuade a witness by force or threats, but was sufficient to support a conviction for the lesser
                                  28
                                       included offense. . . because the jury could have reasonably concluded that the removal of Doe’s
                                                                                        16
                                         Case 5:20-cv-01752-BLF Document 17 Filed 01/07/21 Page 17 of 28




                                       phone was done to prevent her from reporting her victimization to law enforcement.” ECF 1 at 40.
                                   1

                                   2   The Court rejects this invitation as it mischaracterizes the Court’s responsibility in analyzing an

                                   3   insufficient evidence claim in a habeas petition. The Court of Appeal reasonably concluded that

                                   4   there was ample evidence—Doe’s testimony that Aaron grabbed her phone, threw it, and
                                   5
                                       threatened to punch her stomach— that Aaron’s dissuasion was carried out by violence or threat.
                                   6
                                       See ECF 15–17 at 18.
                                   7
                                          B. Claim 2: Misjoinder
                                   8
                                              On direct appeal, Aaron argued that the trial court abused its discretion in denying
                                   9

                                  10   severance of his December 2013 and April 2014 cases. See ECF 15–17 at 4. The Court of Appeal

                                  11   rejected this challenge, concluding that Cal. Pen. Code § 954 applied and Aaron did not clearly
                                  12   show that joinder was prejudicial. ECF 15–17 at 7–11; see Williams v. Superior Court, 36 Cal.3d
Northern District of California
 United States District Court




                                  13
                                       441, 447 (1984) (where statutory requirements of joinder pursuant to Cal. Pen. Code § 954 are
                                  14
                                       met, “petitioner can predicate error only on clear showing of prejudice”). In making these
                                  15
                                       conclusions, the Court of Appeal found that (1) the attempted burglary and sex crime were cross-
                                  16

                                  17   admissible, (2) the robbery and sex crime were crimes of the same class, (3) consolidation favored

                                  18   judicial economy, (4) neither the robbery nor the sex crime was more starkly inflammatory than

                                  19   the other, (5) the evidence supporting the robbery and sex crime were of relative equal strength,
                                  20   and (6) none of the charges, standing alone or when joined, was a capital offense. ECF 15–17 at
                                  21
                                       7–11; see People v. Mendoza, 24 Cal.4th 130, 160 (2000) (listing factors to consider when
                                  22
                                       reviewing whether a trial court abused its discretion in denying severance). In this collateral
                                  23
                                       attack, Aaron now contends that the joinder of the December 2013 and April 2014 offenses
                                  24

                                  25   violated his Fourteenth Amendment right to due process. ECF 1 at 41-45.

                                  26          The Supreme Court has stated that “[i]mproper joinder does not, in itself, violate the

                                  27   Constitution. Rather, misjoinder would rise to the level of a constitutional violation only if it
                                  28
                                       results in prejudice so great as to deny a defendant his Fifth Amendment right to a fair trial.”
                                                                                         17
                                         Case 5:20-cv-01752-BLF Document 17 Filed 01/07/21 Page 18 of 28




                                       United States v. Lane, 474 U.S. 438, 446 n. 8 (1986). The Ninth Circuit, however, has found that
                                   1

                                   2   this comment constitutes dicta, because Lane concerned joinder under the Federal Rules of

                                   3   Criminal Procedure and no constitutional issue was before the Supreme Court. Collins v. Runnels,

                                   4   603 F.3d 1127, 1132 (9th Cir. 2010). There is no clearly established Supreme Court precedent on
                                   5
                                       point here, which presents a roadblock to Aaron’s challenge that the state court acted contrary to
                                   6
                                       clearly established Supreme Court precedent under § 2254(d)(1). See Williams, 529 U.S. at 412.
                                   7
                                              Nonetheless, there is a line of Ninth Circuit decisions concluding that misjoinder can be
                                   8
                                       grounds for habeas relief if it renders the defendant's trial fundamentally unfair. See Davis v.
                                   9

                                  10   Woodford, 384 F.3d 628, 638 (9th Cir. 2004); Sandoval v. Calderon, 241 F.3d 765, 771–72 (9th

                                  11   Cir. 2001), cert. denied, 534 U.S. 847 (2001) and cert. denied 534 U.S. 943 (2001); Bean v.
                                  12   Calderon, 163 F.3d 1073, 1086 (9th Cir. 1998); Featherstone v. Estelle, 948 F.2d 1497, 1503 (9th
Northern District of California
 United States District Court




                                  13
                                       Cir. 1991). As recently as this year, the Ninth Circuit has suggested this theory still has viability.
                                  14
                                       See Cook v. Kernan, 948 F.3d 952, 974, n.1 (9th Cir. 2020) (“Even if we were to consider the
                                  15
                                       question of prejudice through the lens of an improper joinder claim, the California Supreme Court
                                  16

                                  17   reasonably found on direct appeal that the trial court’s joinder of the charges was proper . . . )

                                  18   (Callahan, concurring).

                                  19          To the extent such a claim does exist, this Court may grant habeas relief on a joinder
                                  20   challenge only “if the joinder resulted in an unfair trial. There is no prejudicial constitutional
                                  21
                                       violation unless ‘simultaneous trial of more than one offense ... actually render[ed] petitioner's
                                  22
                                       state trial fundamentally unfair and hence, violative of due process.’” Sandoval, 241 F.3d at 771–
                                  23
                                       72 (quoting Featherstone, 948 F.2d at 1503) (omissions and modifications in original). The
                                  24

                                  25   requisite level of prejudice is reached only “if the impermissible joinder had a substantial and

                                  26   injurious effect or influence in determining the jury's verdict.” Sandoval, 241 F.3d at 772 (citing

                                  27   Bean, 163 F.3d at 1086 (9th Cir.1998)). “In evaluating prejudice, the Ninth Circuit focuses
                                  28
                                       particularly on cross-admissibility of evidence and the danger of ‘spillover’ from one charge to
                                                                                        18
                                         Case 5:20-cv-01752-BLF Document 17 Filed 01/07/21 Page 19 of 28




                                       another, especially where one charge or set of charges is weaker than another.” Davis, 384 F.3d at
                                   1

                                   2   638 (citing Sandoval, 241 F.3d at 772).

                                   3          i.     Cross-Admissibility

                                   4          Aaron first argues that “there was no cross-admissibility” between the robbery and the
                                   5
                                       sexual assault charges because none of the evidence introduced to support one charge would be
                                   6
                                       admissible to support the other. ECF 1 at 43. He also contends that the Court of Appeal
                                   7
                                       unreasonably found that the attempted burglary of Brindley’s apartment and the sexual assault of
                                   8
                                       Doe were connected. ECF 1 at 43.
                                   9

                                  10          When considering Aaron’s appeal, the state court explained that “[t]he first step in

                                  11   assessing whether a combined trial was prejudicial is to determine whether evidence from each
                                  12   case would be admissible under Evidence Code section 1101. If so, the inference of prejudice is
Northern District of California
 United States District Court




                                  13
                                       dispelled.” ECF 15–17 at 6 (citing People v. Balderas, 41 Cal.3d 144, 171-172 (1985)).
                                  14
                                       Accordingly, it outlined Evidence Code section 1101:
                                  15
                                              Evidence Code section 1101 (section 1101) assists us in determining what,
                                  16          if any, evidence is cross-admissible. It reads in pertinent part, “(a)...
                                  17          evidence of a person’s character or a trait of his or her character (whether in
                                              the form of an opinion, evidence of reputation, or evidence of specific
                                  18          instances of his or her conduct) is inadmissible when offered to prove his or
                                              her conduct on a specified occasion. [¶] (b) Nothing in this section
                                  19          prohibits the admission of evidence that a person committed a crime,
                                              civil wrong, or other act when relevant to prove some fact (such as
                                  20          motive, opportunity, intent, preparation, plan, knowledge, identity,
                                  21          absence of mistake or accident...) other than his or her disposition to
                                              commit such an act.”
                                  22
                                              “Evidence of uncharged crimes is admissible to prove identity, common
                                  23          design or plan, or intent only if the charged and uncharged crimes are
                                              sufficiently similar to support a rational inference of identity, common
                                  24          design or plan, or intent. [Citation]” (People v. Carter (2005) 36 Cal.4th
                                  25          1114, 1147.) Additionally, to be admissible under section 1101, subdivision
                                              (b), the probative value of the evidence of uncharged crimes “must be
                                  26          substantial and must not be largely outweighed by the probability that its
                                              admission would create a serious danger of undue prejudice, of confusing
                                  27          the issues, or of misleading the jury.” (People v. Kipp (1998) 18 Cal.4th
                                              349,371(Kipp).)
                                  28
                                                                                        19
                                         Case 5:20-cv-01752-BLF Document 17 Filed 01/07/21 Page 20 of 28




                                       ECF 15–17 at 6–7. It then applied those principles in considering the cross-admissibility of the
                                   1

                                   2   burglary of Brindley’s apartment and the sexual assaults against Doe, ultimately concluding that

                                   3   the evidence between the two cases was cross-admissible for intent purposes:

                                   4          Applying [Evidence Code] section 1101, subdivision (b) to Aaron’s case,
                                              if these two crimes were tried separately, we find that the sex crime
                                   5
                                              against Doe would be admissible to prove Aaron had the same intent
                                   6          when attempting to burglarize Brindley. The People’s theory, set forth in
                                              the information, was that Aaron tried to enter Brindley’s apartment with the
                                   7          “intent to commit rape or sexual assault.” The fact that Aaron sexually
                                              assaulted a pregnant woman in the Ramada Inn laundry room fewer than two
                                   8          hours after his stop at Brindley’s apartment would support the inference that
                                              he had the intent to commit a similar felony at Brindley’s (i.e., rape or sexual
                                   9
                                              assault). The record shows that Aaron banged on Brindley’s door in the early
                                  10          morning. Even before Brindley opened the door, Aaron was trying to turn the
                                              door handle and enter the apartment. After being refused entry and being
                                  11          unable to open the locked outer door, Aaron left and then made his way to
                                              the nearby Ramada Inn where he sexually assaulted a pregnant housekeeper
                                  12          in the laundry room. The jury could reasonably infer from these
Northern District of California
 United States District Court




                                              circumstances that Aaron had the same intent with Brindley that he did with
                                  13
                                              Doe. Because section 1101, subdivision (b) applies here, the evidence for
                                  14          these hypothetical separate trials would be cross-admissible. This
                                              “dispel[s] any possibility of prejudice” with respect to joinder of these
                                  15          two crimes. (Williams, supra, 36 Cal.3d at p. 448.)
                                  16   ECF 15–17 at 7–8. It also concluded that the two crimes were “connected together in their
                                  17
                                       commission” based on the common thread of Aaron’s “felonious intent”:
                                  18
                                              Crimes that occur at “‘different times and places against different
                                  19          victims are nevertheless “connected together in their commission” when
                                              they are . . . linked by a “‘common element of substantial importance.’”’”
                                  20          (Mendoza, supra, 24 Cal.4th at p. 160.) In Mendoza, defendant was charged
                                  21          with residential robbery, four counts of robbery, three counts of kidnapping
                                              for purposes of robbery, two counts of commercial burglary, forcible rape
                                  22          and arson with great bodily injury, and murder, involving four separate
                                              incidents. (Id. at p. 148.) One incident involved a liquor store robbery,
                                  23          another involved the kidnapping and robbery of three people, a third incident
                                              involved two separate burglaries, and the fourth involved the rape, robbery,
                                  24          arson causing great bodily injury, and murder of a woman. The People’s
                                  25          motion to consolidate the charges was granted. Defendant was convicted on
                                              all counts and sentenced to death. (Ibid.)
                                  26
                                              Defendant argued the trial court erred in consolidating the charges brought
                                  27          against him in four separate cases and in denying his motion to sever the
                                              robbery of a liquor store and the kidnapping and robbery of three people from
                                  28
                                              the murder charge. (Mendoza, supra, 24 Cal.4th at p. 159.) Our Supreme
                                                                                        20
                                         Case 5:20-cv-01752-BLF Document 17 Filed 01/07/21 Page 21 of 28




                                              Court disagreed, taking note that defendant’s crimes all happened within a
                                   1          short time span. The liquor store robbery happened at 4 p.m. on February 5;
                                   2          the car robbery and kidnapping of three people occurred at 2:20 a.m. the next
                                              morning; the commercial burglaries were perpetrated either during the
                                   3          evening of February 6, or early the next morning; the fourth incident, which
                                              involved the rape, robbery, and murder of a woman occurred on the afternoon
                                   4          of February 7, between 2 and 3 p.m. (Id. at p. 160.) Finally, the court noted
                                              that the liquor store robbery, the commercial burglaries, and the robbery of a
                                   5
                                              woman “all involved the intent to illegally obtain property . . . [therefore, the
                                   6          court found] the “element of intent to feloniously obtain property [ran] like a
                                              single thread through the various offenses . . . .” [Citations.]’ ” (Ibid.)
                                   7
                                              The attempted burglary of Brindley’s apartment and the sex crime
                                   8          against Doe likewise were connected together in their commission. Here,
                                              the attempted burglary of Brindley’s apartment and the sex crime
                                   9
                                              happened within 90 minutes of each other. Aaron went to Brindley’s
                                  10          apartment, attempted to enter her residence, was unsuccessful, and then made
                                              his way to the Ramada Inn where he sexually assaulted Doe. What Aaron did
                                  11          on this April day resembles the type of crime spree conduct that often satisfies
                                              the “connected together in their commission” requirement of section 954.
                                  12          (E.g., Mendoza, supra, 24 Cal.4th at pp. 159-160; People v. Kelly (1928) 203
Northern District of California
 United States District Court




                                              Cal. 128, 131-133; see generally, Balderas, supra, 41 Cal.3d at pp. 170-173.)
                                  13
                                              Given the cross-admissibility discussion above, the “‘“common element
                                  14          of substantial importance”’” here would be the overlap in Aaron’s intent
                                              to commit sexual assault. This shows that the crimes were connected
                                  15          together in their commission, regardless of the fact that they technically
                                              occurred at different places and against different victims. Aaron’s
                                  16          felonious intent “‘[ran] like a single thread through the various
                                  17          offenses.’” (Mendoza, supra, 24 Cal.4th at p. 160.)

                                  18   ECF 15–17 at 7–9.

                                  19          Aaron fails to demonstrate that the trial court's refusal to bifurcate the attempted burglary
                                  20   and the sexual assault charges had a “substantial and injurious effect” on the verdict and thereby
                                  21
                                       deprived him of a fair trial under the Constitution. In its well-reasoned opinion, the Court of
                                  22
                                       Appeal determined that under state evidentiary rules, evidence from the sexual assault case was
                                  23
                                       admissible to prove intent in the attempted burglary case. As such, the Court of Appeal reasonably
                                  24

                                  25   dismissed any inference of prejudice in the joinder, and Aaron does not allege any specific reasons

                                  26   why this Court should determine otherwise. See Balderas, 41 Cal.3d at 171-172 (where “evidence

                                  27   on each of the joined charges would have been admissible, under Evidence Code section 1101, in
                                  28
                                       separate trials on the others . . . any inference of prejudice is dispelled.”). And although Aaron
                                                                                            21
                                           Case 5:20-cv-01752-BLF Document 17 Filed 01/07/21 Page 22 of 28




                                       contends that there was no evidence of “felonious intent” that could be inferred from his conduct
                                   1

                                   2   at Brindley’s apartment, ECF 1 at 43, the Court of Appeal reasonably concluded the opposite. See

                                   3   Section A.2.

                                   4             With respect to the robbery and sexual assault charges, Aaron argues that there is no cross-
                                   5
                                       admissibility and, indeed, the Court of Appeal did not determine otherwise. See ECF 15–17 at 7–9
                                   6
                                       (focusing solely on cross-admissibility of attempted burglary and sexual assault). There is “a high
                                   7
                                       risk of undue prejudice whenever . . . joinder of counts allows evidence of other crimes to be
                                   8
                                       introduced in a trial of charges with respect to which the evidence would otherwise be
                                   9

                                  10   inadmissible.” United States v. Lewis, 787 F.2d 1318, 1322 (9th Cir.1986). However, as the Court

                                  11   of Appeal explained “[a] lack of cross-admissibility . . . does not necessarily mean the trial judge
                                  12   abused his or her discretion by joining the cases for trial.” ECF 15–17 at 6 (citing Balderas, 41
Northern District of California
 United States District Court




                                  13
                                       Cal.3d at 172-173). To this end, the state court considered other factors to determine if joinder was
                                  14
                                       prejudicial. For example, it found that the two crimes were of the same class as both involved
                                  15
                                       physical assaults on vulnerable victims. ECF 15–17 at 9. And, as discussed at length below, it
                                  16

                                  17   determined that neither crime was “starkly more inflammatory than the other” and that there was

                                  18   ample evidence supporting both crimes such that there was not a risk of bootstrapping. ECF 15–17

                                  19   at 11.1
                                  20             ii.    Comparative Strength of Cases
                                  21
                                                 Aaron argues that the Court of Appeal erred in concluding that the State did not join a
                                  22
                                       weaker case—the robbery—with a stronger case—the sexual assault. ECF 1 at 43–44. In
                                  23

                                  24

                                  25
                                       1
                                         The Court also notes that the trial court gave a jury instruction that “certain evidence was
                                  26   admitted for a limited purpose. You may consider that evidence only for that purpose and for no
                                       other.” ECF 15–3 at 82; see Davis, 384 F.3d at 639 (“any prejudice [from joinder] was further
                                  27   limited through an instruction directing the jury to consider each count separately”). The Court of
                                  28   Appeal did not rely on these instructions in its conclusion that joinder was not prejudicial.

                                                                                          22
                                         Case 5:20-cv-01752-BLF Document 17 Filed 01/07/21 Page 23 of 28




                                       particular, he argues that the “problems of identification and the inconsistent testimony between
                                   1

                                   2   the witnesses” in the robbery case paled in comparison to the DNA evidence and consent-based

                                   3   defense associated with the sexual assault case. See ECF 1 at 44.

                                   4          In weighing the evidence between the two crimes, the Court of Appeal concluded:
                                   5
                                              To the extent Aaron argues the evidence of the robbery is weak compared to
                                   6          the sex crime, likewise, we find the evidence is to the contrary. There were
                                              multiple witnesses to the robbery of Argueta and capture of Aaron, including
                                   7          Cruz, Cardona, the liquor store manager, and the police officers who later
                                              arrived at the scene to find Aaron restrained with zip ties. Argueta identified
                                   8          Aaron in a photographic lineup and testified that he never saw his $50 again.
                                              Had the robbery case been tried alone, the likelihood of conviction was great.
                                   9
                                              The evidence was not so “weak” as to make the robbery an improper
                                  10          candidate for joinder.

                                  11   ECF 15–17 at 11.
                                  12          The Court of Appeal reasonably concluded that the State did not join “a strong evidentiary
Northern District of California
 United States District Court




                                  13
                                       case with a much weaker case in the hope that the cumulation of the evidence would lead to
                                  14
                                       convictions in both cases.” Sandoval, 241 F.3d at 772; see also Davis, 384 F.3d at 639 (rejecting a
                                  15
                                       habeas challenge on the basis of joinder where “the weight of evidence in the [] cases was roughly
                                  16

                                  17   equivalent”). In particular, the evidence supporting the robbery conviction was not so weak such

                                  18   that evidence of the sexual assault prejudicially bootstrapped the case to conviction.

                                  19          As the Court of Appeal noted, the robbery conviction was supported by multiple witnesses.
                                  20   ECF 15–17 at 11. The jury heard testimony from Cruz, Cardona, Officer Christopher Kidd, and
                                  21
                                       Frederick Clairmonte. Cruz testified that he observed Aaron hit an old man in the face and
                                  22
                                       stomach at a park in Antioch. Reporter’s Transcript (“RT”) at 512–13. He also testified that he
                                  23
                                       saw Aaron reach his hand into the man’s pocket after he fell. RT 514. Cruz explained that when he
                                  24

                                  25   later approached Aaron, Aaron threatened and assaulted him. RT 528–29. Cruz testified that when

                                  26   Aaron ran away, he ran after him. RT 529–30. Another person joined in the on-foot pursuit for

                                  27   Aaron, and the two of them ultimately caught him. RT 530. Cruz testified that five people helped
                                  28
                                       tie Aaron up before the police arrived. RT 531. Argueta, the initial assault victim, testified that he
                                                                                       23
                                         Case 5:20-cv-01752-BLF Document 17 Filed 01/07/21 Page 24 of 28




                                       was hit in the face by Aaron. RT 596. Argueta also testified that after he fell to the ground, Aaron
                                   1

                                   2   put his hand in Argueta’s pocket. RT 598. When he got to the hospital, Argueta realized $50 was

                                   3   missing from his pocket. RT 601. Cardona partially corroborated Cruz’s testimony about the

                                   4   assault of the old man, RT 577–78 (testifying that he did not see Aaron’s face when he witnessed
                                   5
                                       the assault of Argueta, but he saw Aaron’s clothing and “didn’t lose sight of him”), the assault of
                                   6
                                       Cruz, RT 573, and details about the capture of Aaron, RT 574. Clairmonte provided consistent
                                   7
                                       testimony about the pursuit for Aaron. RT 682–83. Officer Kidd corroborated that Cruz and
                                   8
                                       Argueta had physical injuries on their heads. RT 616, 620. He also confirmed that when he arrived
                                   9

                                  10   at the scene, five people were standing around Aaron, who was tied up. RT 612, 614.

                                  11          In short, while lacking the kind of scientific DNA evidence presented in the sexual assault
                                  12   case, there was no dearth of evidence in the robbery case. And although Aaron notes there were
Northern District of California
 United States District Court




                                  13
                                       “inconsistencies” and “identification” issues with the evidence in the robbery case, he fails to
                                  14
                                       specifically identify these issues, let alone explain why they were prejudicial.
                                  15
                                              iii.    Inflaming the Jury
                                  16

                                  17          Aaron argues that the Court of Appeal erred in concluding there was no risk of inflaming

                                  18   the jury by considering the robbery and the sex crime together. ECF 1 at 45–46. He explains that

                                  19   “the attempted rape of a pregnant women . . . is the quintessential example of the type of case that
                                  20   is inflammatory in nature” and that it is “a violent and distinctly personal offense.” ECF 1 at 45.
                                  21
                                              In considering whether the sex crime was so inflammatory such that it made a conviction
                                  22
                                       for the robbery more likely, the Court of Appeal reasoned:
                                  23
                                              Aaron contends the sex crime was far more inflammatory than the robbery,
                                  24          and thus acquittal of the robbery count would have been more likely if the
                                  25          charges had been tried separately. We find neither the robbery nor the sex
                                              crime to have been starkly more inflammatory than the other. Aaron suggests
                                  26          the sex crime was more inflammatory than the robbery, and we agree that the
                                              attempted rape of a pregnant woman is a quintessential example of an
                                  27          inflammatory crime, but we do not see how violently robbing an innocent 74-
                                              year-old man on a sidewalk in a public park would be significantly less
                                  28
                                              inflammatory.
                                                                                      24
                                         Case 5:20-cv-01752-BLF Document 17 Filed 01/07/21 Page 25 of 28




                                   1   ECF 15–17 at 11. In other words, the Court of Appeal determined that the sex crime against Doe
                                   2
                                       and the robbery of Argueta both involved vulnerable victims. This rationale was mirrored in the
                                   3
                                       Court of Appeal’s consideration of whether the sex crime and robbery were of the same class as
                                   4
                                       part of its § 954 analysis:
                                   5

                                   6           “Same class” has been defined to mean “offenses possessing common
                                               characteristics or attributes.” (People v. Thorn (1934) 138 Cal.App. 714, 734-
                                   7           735.) Because murder, rape, robbery, and kidnapping are all assaultive crimes
                                               against the person, they are “offenses of the same class of crimes,” thus
                                   8           satisfying the statutory requirements for joinder under section 954. (People
                                               v. Simon (2016) 1 Cal.5th 98, 122, fn. 9.)
                                   9

                                  10           Here, the robbery and the sex crime were both assaultive in nature. They also
                                               shared common characteristics because they both involved physical violence
                                  11           against vulnerable victims. During the commission of the robbery, Aaron
                                               punched 74-year-old Argueta in the face and stomach, knocked him to the
                                  12           ground, causing him to hit his head on the pavement, and ultimately
Northern District of California
 United States District Court




                                               rummaged through his pockets and wallet to rob him. In the sex crime, Doe
                                  13
                                               was visibly pregnant, and Aaron knocked her to the ground and pulled
                                  14           her by the hair before forcing her to orally copulate him. Everything about
                                               these two incidents was “assaultive.” Accordingly, the requirements for
                                  15           joinder under section 954 were met.
                                  16   ECF 15–17 at 9–10.
                                  17
                                               Although Aaron stresses that the sexual assault charge was particularly inflaming, the
                                  18
                                       Court cannot upset the Court of Appeal’s reasonable finding that both the robbery and the assault
                                  19
                                       involved a physically violent attack against a vulnerable victim. And, in light of the Court of
                                  20

                                  21   Appeal’s well-reasoned opinion, the Court cannot conclude that the moral differential between the

                                  22   two cases was such that joinder had a “substantial and injurious effect or influence” over the jury’s

                                  23   guilty verdict in the robbery charge. Sandoval, 241 F.3d at 772 (citing Bean, 163 F.3d at 1086 (9th
                                  24   Cir.1998)).
                                  25
                                                                                       ****
                                  26
                                               In sum, Aaron has failed to prove that the trial court's denial of his motion to sever was
                                  27
                                       contrary to, or an unreasonable application of clearly established federal law because (1) there is
                                  28
                                                                                         25
                                         Case 5:20-cv-01752-BLF Document 17 Filed 01/07/21 Page 26 of 28




                                       no clearly established Supreme Court precedent dictating when a state court must sever criminal
                                   1

                                   2   charges relating to separate incidents; and (2) he was not denied a fundamentally fair trial,

                                   3   Accordingly, habeas relief is not warranted. See 28 U.S.C. 2254(d)(1).

                                   4      C. Claim 3: Cumulative Errors
                                   5
                                              Aaron’s final argument is that he was denied his Fourteenth Amendment right to due
                                   6
                                       process because of the cumulative effect of multiple constitutional errors. ECF 1 at 29. This
                                   7
                                       argument was raised in a single sentence in Aaron’s petition.
                                   8
                                              “Cumulative error applies where, ‘although no single trial error examined in isolation is
                                   9

                                  10   sufficiently prejudicial to warrant reversal, the cumulative effect of multiple errors [has] still

                                  11   prejudice[d] a defendant.’” Whelchel v. Washington, 232 F.3d 1197, 1212 (9th Cir. 2000) (quoting
                                  12   United States v. Frederick, 78 F.3d 1370, 1381 (9th Cir. 1996)). “[Courts] have granted habeas
Northern District of California
 United States District Court




                                  13
                                       relief under the cumulative effects doctrine when there is a ‘unique symmetry’ of otherwise
                                  14
                                       harmless errors, such that they amplify each other in relation to a key contested issue in the case.”
                                  15
                                       Ybarra v. McDaniel, 656 F.3d 984, 1001 (9th Cir. 2011) (quoting Parle v. Runnels, 505 F.3d 922,
                                  16

                                  17   933 (9th Cir. 2007)).

                                  18          A petitioner must distinctly raise cumulative error as an issue at the state level for purposes

                                  19   of exhaustion before seeking federal habeas review. See Solis v. Garcia, 219 F.3d 922, 930 (9th
                                  20   Cir.2000) (the district court properly declined to review petitioner's cumulative-error claim when
                                  21
                                       the claim was not presented during the state-court appeals). Having reviewed the papers in the
                                  22
                                       state court proceedings, it is not apparent to the Court that Aaron raised a cumulative error claim
                                  23
                                       there. See ECF 15–14 (opening brief in state court), 15–17 (state court opinion).
                                  24

                                  25          Even if Aaron had raised and exhausted such a claim, see Wooten, 540 F.3d at 1025 (9th

                                  26   Cir. 2008) (“Claims are ‘sufficiently related’ or ‘intertwined’ for exhaustion purposes when, by

                                  27   raising one claim, the petition clearly implies another error.”), the state court had a reasonable
                                  28
                                       basis for concluding that no error occurred with regard to each of Aaron’s habeas claims. Where,
                                                                                        26
                                         Case 5:20-cv-01752-BLF Document 17 Filed 01/07/21 Page 27 of 28




                                       as here, “there is no single constitutional error ..., there is nothing to accumulate to a level of
                                   1

                                   2   constitutional violation.” Mancuso v. Olivarez, 292 F.3d 939, 957 (9th Cir.2002); see also Hayes

                                   3   v. Ayers, 632 F.3d 500, 524 (9th Cir. 2011) (if there was “no error of constitutional magnitude

                                   4   occurred, no cumulative prejudice is possible”). Because there is a reasonable basis for concluding
                                   5
                                       that the cumulative effect of Aaron’s alleged errors did not render his trial “fundamentally unfair,”
                                   6
                                       and Aaron has not shown otherwise, the Court denies relief on this claim. Ybarra, 656 F.3d at
                                   7
                                       1001 (quoting Parle, 505 F.3d at 927).
                                   8
                                           D. Request for an Evidentiary Hearing
                                   9

                                  10           Under AEDPA, the Court shall not hold an evidentiary hearing unless a petitioner shows

                                  11   that: (A) a claim relies on either a new rule of constitutional law made retroactive and previously
                                  12   unavailable, or a factual predicate that could not have been previously discovered through the
Northern District of California
 United States District Court




                                  13
                                       exercise of due diligence; or (B) “the facts underlying the claim would be sufficient to establish by
                                  14
                                       clear and convincing evidence that but for constitutional error, no reasonable fact-finder would
                                  15
                                       have found the applicant guilty of the underlying offense.” 28 U.S.C. § 2254(e)(2).
                                  16

                                  17           In Cullen v. Pinholster, 563 U.S. 170, 180-81 (2011), the United States Supreme Court

                                  18   clarified the legal landscape as to evidentiary hearings under § 2254(e)(2) by holding that habeas

                                  19   “review under § 2254(d)(1) is limited to the record that was before the state court that adjudicated
                                  20   the claim on the merits.” Id. at 180-81. The Supreme Court reasoned that the “backward-looking
                                  21
                                       language” present in § 2254(d)(1) “requires an examination of the state-court decision at the time
                                  22
                                       it was made” and that therefore the record under review must be “limited to the record in existence
                                  23
                                       at that same time i.e., the record before the state court.” Id. The Supreme Court held that this
                                  24

                                  25   reading was “compelled” by the structure of AEDPA, which conveyed “Congress’ intent to

                                  26   channel prisoners’ claims first to the state courts.” Id. at 182-83. It further held that “evidence

                                  27   introduced in federal court has no bearing on § 2254(d)(1) review” and that “[i]f a claim has been
                                  28
                                       adjudicated on the merits by a state court, a federal habeas petitioner must overcome the limitation
                                                                                         27
                                         Case 5:20-cv-01752-BLF Document 17 Filed 01/07/21 Page 28 of 28




                                       of § 2254(d)(1) on the record that was before the state court.” Id. at 185. The Supreme Court noted
                                   1

                                   2   that this construction did not render superfluous § 2254(e)(2), which sets limits on the availability

                                   3   of evidentiary hearings, as explained above. Id. at 186-86.

                                   4          Aaron’s request for an evidentiary hearing is raised in a single sentence in his petition.
                                   5
                                       ECF 1 at 30. Aaron has made no arguments in support of his request and his claims do not appear
                                   6
                                       to raise any factual disputes that require an evidentiary hearing. See Cullen, 563 U.S. at 183
                                   7
                                       (when state court record precludes habeas relief under § 2254(d), district court not required to hold
                                   8
                                       evidentiary hearing). Accordingly, the request for an evidentiary hearing is DENIED.
                                   9

                                  10      E. Certificate of Appealability

                                  11          No certificate of appealability is warranted in this case. See Rule 11(a) of the Rules
                                  12   Governing § 2254 Cases (requiring district court to rule on certificate of appealability in same
Northern District of California
 United States District Court




                                  13
                                       order that denies petition). Aaron has not shown “that jurists of reason would find it debatable
                                  14
                                       whether the petition states a valid claim of the denial of a constitutional right and that jurists of
                                  15
                                       reason would find it debatable whether the district court was correct in its procedural ruling.”
                                  16

                                  17   Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                  18
                                       IV.    ORDER
                                  19
                                              For the foregoing reasons,
                                  20
                                              (1) Aaron’s request for a writ of habeas corpus is DENIED;
                                  21

                                  22          (2) Aaron’s request for an evidentiary hearing is DENIED;

                                  23          (3) A certificate of appealability is DENIED; and

                                  24          (3) The Clerk shall enter judgment and close the file.
                                  25
                                       Dated: January 7, 2021
                                  26
                                                                                         ______________________________________
                                  27                                                     BETH LABSON FREEMAN
                                                                                         United States District Judge
                                  28
                                                                                          28
